    Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 1 of 15 Page ID #:22326

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES—GENERAL
                                                                                                             Page 1 of 15
Case No.      CR 17-661(A)-DMG                                                              Date       June 15, 2021

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE
Interpreter    N/A
              KANE TIEN                           NOT REPORTED                                    NOT PRESENT
              Deputy Clerk                            Court Reporter                             Assistant U.S. Attorney

U.S.A. v. Defendant(s):             Present       Cust.   Bond    Attorneys for Defendant(s):             Present   Appt.     Ret.
(1) Julian Omidi                     Not                         Michael Schachter                        Not                 


   Proceedings:              [IN CHAMBERS] ORDER RE DEFENDANT JULIAN OMIDI’S MOTION
                             TO DISMISS AND REQUEST FOR RELEASE OF SEIZED FUNDS [1038]

                                             I.       INTRODUCTION

           On April 22, 2021, Defendant Julian Omidi filed a motion to dismiss the Indictment and request
   for release of seized funds. [Doc. # 1038.] Defendant Omidi alleges that the Government improperly
   seized untainted funds in 2014 (i.e., funds unrelated to any alleged crimes) and continued to improperly
   restrain those funds, thereby depriving Defendant of his Sixth Amendment right to retain counsel of
   choice. Defendant Omidi further requests the release of the entirety of the remaining seized funds to
   cover his legal defense costs in this proceeding. On May 5, 2021, the Government filed its opposition.
   [Doc. # 1052.] On May 18, 2021, Defendant Omidi filed his reply. [Doc. # 1061.] On May 19, 2021,
   the Court granted the Government’s ex parte application for leave to file a supplemental opposition
   [Doc. # 1062], which was filed that day [Doc. # 1063]. On May 24, 2021, Defendant Omidi filed a
   reply to the supplemental opposition. [Doc. # 1068.] Having thoroughly considered the arguments set
   forth in the parties’ briefing, as well as the arguments presented at the June 2 and 4, 2021 hearings on
   the motion, the Court DENIES Defendant Omidi’s motion to dismiss and request for release of seized
   funds.

                                       II.        BACKGROUND

           On October 18, 2017, the Government indicted Defendant Omidi, Surgery Center Management,
   LLC (“SCM”), and Independent Medical Services, Inc. (“IMS”), for their roles in an alleged fraud
   scheme through a network of entities collectively known as “GET THIN,” whereby from approximately
   May 2010 to March 2016, Defendants and others allegedly falsified sleep study reports and submitted
   them to insurance companies in support of requests for approval of millions of dollars in claims for Lap-
   Band surgeries and related procedures. [Doc. # 1.] On January 24, 2018, a First Superseding Indictment
   was filed, adding Defendant Mirali Zarrabi, M.D. for his alleged role in the fraud scheme. [Doc. # 12.]
   The FSI alleges that GET THIN providers billed insurance for at least $240 million in Lap-Band
   surgeries for patients who otherwise would not have qualified absent the falsified reports, and that
   insurance paid more than $38 million on those claims. Id. ¶ 39.

    CR-11                             CRIMINAL MINUTES - GENERAL                                Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 2 of 15 Page ID #:22327

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES—GENERAL
                                                                                                            Page 2 of 15
        Between May and June 2014, in relation to their GET THIN investigation, the Government
applied for, and was granted, two warrants to seize approximately $127 million from several accounts
held by GET THIN affiliated entities (collectively, “Seized Funds”)1. The first seizure warrant, issued
on May 23, 2014 by Hon. Victor B. Kenton, former United States Magistrate Judge, authorized seizure
of the contents of 12 accounts at Deutsche Bank Securities: three accounts held by Property Care
Insurance, Inc. (“PCI”), and nine accounts held by Asset Management Irrevocable Trusts (Asiatrust
Nevis Limited, trustee) (“Trustee”), totaling over $109 million in funds and securities. [See Doc. #
1052-1, Exh. A.] The second seizure warrant, issued on June 24, 2014 by Magistrate Judge Kenton,
authorized seizure of the contents of two Bank of America accounts, both held by PCI, totaling over $17
million. See id., Exh. B (Exhs. A and B collectively referred to as “Seizure Warrants”).

        The affidavit supporting the Government’s seizure application alleged that the Seized Funds
were subject to seizure and forfeiture: (1) pursuant to 18 U.S.C. § 981(a)(1)(C) and (b), because there
was probable cause to believe that those funds represented or were traceable to proceeds of violations of
18 U.S.C. §§ 1341 (mail fraud), 1343 (wire fraud), and/or 1347 (health care fraud), each of which is a
“specified unlawful activity” as defined at 18 U.S.C. § 1956 (c)(7)(D) and (F); and (2) pursuant to 18
U.S.C. § 981(a)(1)(A) and (b), because there was probable cause to believe that those funds constituted
or were traceable to property involved in one or more violations of 18 U.S.C. § 1956 (money
laundering). [Doc. # 1049-27 (Application and Affidavit for Seizure Warrant by SA Pettigrew)
(“Warrant Affidavit”) ¶ 3.]

        The Warrant Affidavit alleged, among other things, that GET THIN had been operating a
widespread health care fraud scheme beginning in approximately 2008 that resulted in health insurance
plans being billed for approximately $1.3 billion, with GET THIN entities receiving payments of
approximately $219 million. Warrant Aff. ¶ 6. The Warrant Affidavit alleged that Defendant Omidi,
his mother, Cindy Omidi, his brother, Michael Omidi, M.D. (collectively, the “Omidis”) and their
associates used a multitude of corporate entities and bank accounts to conceal or disguise the nature,
source, location, ownership and control of the fraudulently-obtained funds through a widespread money
laundering scheme, including, inter alia: (a) the Omidis’ creation and use of hundreds of GET THIN
entities, many with no apparent business purpose; (b) efforts to conceal the Omidis’ overall control of
GET THIN and its operations, including the use of nominees/strawmen; (c) the deposit of checks made
payable to one entity into the bank account of a different entity; (d) numerous intra-enterprise transfers
back and forth, to obscure tracing the movement of the millions of dollars that ran through the numerous
GET THIN bank accounts; (e) the failure of most of the GET THIN entities to file tax returns during
most of the years the enterprise was promoting and getting paid for Lap-Band surgeries. Id. ¶¶ 27, 252.
The Warrant Affidavit also alleged that to the extent any of the monies involved in the placement,
layering, and integration of the fraud proceeds were untainted at the time they were initially received by
GET THIN, the commingling of those monies with the tainted funds throughout the laundering process
rendered them subject to seizure and forfeiture under the civil forfeiture statute, 18 U.S.C. §
981(a)(1)(A). Civil forfeiture extends beyond direct proceeds of a crime to include all property

         1
           References to the amount of the Seized Funds in the parties’ briefs fluctuates between $110 to $127 million.
[Compare Doc. # 1038 at 22 with Doc. # 1052 at 10-11; Doc. # 1052-1, Exhs. A, B.] The Court has cited the higher figure as
reflected in the Government’s opposition.

 CR-11                                  CRIMINAL MINUTES - GENERAL                            Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 3 of 15 Page ID #:22328

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                 CRIMINAL MINUTES—GENERAL
                                                                                                 Page 3 of 15
“involved in” a money laundering offense to reach money actually laundered, money or property with
which it is commingled or exchanged for when the money laundering transaction takes place, and any
property that facilitates the money laundering offense, and includes untainted money that is commingled
with tainted funds, as long as the other elements of the money laundering offense are met. Id. ¶¶ 12, 21.
In issuing each of the Seizure Warrants, Magistrate Judge Kenton concluded that there was “probable
cause to believe that the property so described is subject to seizure and that grounds exist for the
issuance of this seizure warrant.” [Doc. # 1052-1, Exhs. A and B.]

        On May 8, 2018, the Government filed a Verified Complaint for Forfeiture In Rem in United
States v. Approximately $107,539,422.29 in Funds and Securities, CV 18-3855-DMG (Ex) (“Civil
Forfeiture Action”), similarly alleging that the defendant res was involved in a fraud scheme through a
network of more than 200 GET THIN entities that, through the Omidis and their associates, worked
together to promote, perform, and submit insurance claims for Lap-Band surgeries and other medical
procedures, between at least 2008 to May 2018, when the Civil Forfeiture Complaint was filed. The
Complaint alleges that over $200 million in fraudulent payments were collected from insurance
companies and other entities and that all of the defendant res was involved in a continuous scheme to,
among other things, conceal or disguise the nature, source, location, ownership, and control of the
proceeds of the fraudulent scheme and its underlying illegal acts. [CV 18-3855, Doc. # 1 at ¶¶ 5, 6, 11-
13.] Similar to the Warrant Affidavit, the Civil Forfeiture Complaint alleges that the Seized Funds were
subject to forfeiture: (1) pursuant to 18 U.S.C. § 981(a)(1)(C) on the ground that they are property that
constituted or were derived from proceeds traceable to one or more violations of 18 U.S.C. §§ 1035,
1341, 1343 and/or 1347; and (2) pursuant to 18 U.S.C. § 981(a)(1)(A) on the ground that they were
property involved in one or more transactions or attempted transactions in violation of 18 U.S.C. §§
1956 or 1957. Id. ¶¶ 44-45. On October 26, 2018, the relevant parties filed a stipulation and request to
stay the Civil Forfeiture Action. [CV 18-3855, Doc. ## 23, 24.] Additional stipulations were entered
between the parties and approved by the Court [see CV 18-3855, Doc. ## 27, 28, 29, 30], and the stay
was eventually extended pending the conclusion of the instant criminal proceeding. [CV 18-3855, Doc.
## 36, 50.]

        Throughout this and other proceedings, several individuals and entities have laid claim to the
Seized Funds. On January 20, 2015, PCI, the Trusts, and Cindy Omidi (Defendant’s mother and PCI’s
President) sought return of all of the Seized Funds in In the Matter of the Seizure Funds on Deposit In
Deutsche Bank Securities Inc., CV 15-389-ODW (VBKx). Cindy Omidi asserted that she “was the
owner and president of [PCI] and the sole signatory on the five bank and investment accounts belonging
to [PCI]” that became part of the Seized Funds. [CV 15-389, Doc. # 1-1 at 9.] Through its officers and
agents, Asiatrust Nevis Limited submitted a declaration attesting that it was the Trustee of the Trusts,
and that “Asiatrust Nevis Limited holds sole legal title to all trust property in the [Trusts],” including the
nine Deutsche Bank accounts that became part of the Seized Funds. Id. at 49 ¶¶ 2, 3. The declaration
further attested that “[a]s the Trustee, Asiatrust Nevis Limited is expressly bestowed all legal powers
conferred upon the office of trustee in administering and managing the [] Trusts, including the powers to
prosecute and defend actions, claims, or proceedings for the protection of trust property.” Id. ¶ 4. Judge
Wright denied the motion, which he construed as a motion for return of property pursuant to Federal
Rule of Criminal Procedure 41(g) [CV 15-389, Doc. ## 23, 29], and the Ninth Circuit affirmed on
appeal. See Omidi v. United States, 851 F.3d 859 (9th Cir. 2017). In this proceeding, in April 2019,
 CR-11                              CRIMINAL MINUTES - GENERAL                      Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 4 of 15 Page ID #:22329

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES—GENERAL
                                                                                                              Page 4 of 15
Defendant Omidi filed three motions for the return of some or all of the Seized Funds [Doc. ## 472, 476,
481], which he later stipulated to withdraw [Doc. ## 583, 584]. On December 10, 2020, SCM filed a
motion seeking to recover some or all of the Seized Funds [Doc. # 882], but withdrew its motion on
December 31, 2020 [Doc. # 923].

        On September 24, 2020, the Government, Omidi, and others involved in the Civil Forfeiture
Action filed a stipulation and proposed order: (1) dismissing certain claimants (defined as the “Current
Claimants2”); (2) relieving certain potential claimants from default and permitting them to file late
claims (defined as the “Substitute Claimants”3); (3) releasing $10 million from that action to be
distributed to pay Defendant Omidi’s legal defense costs in the instant criminal proceeding (as well as
trust administration costs and expenses); and (4) staying the action until the instant criminal proceeding
was resolved (“Stipulation”). [CV 18-3855, Doc. # 49.] In relevant part, the Stipulation provided:

         The Parties agree that a further request for release of funds by Julian Omidi is not
         anticipated, but that if MW [McGuire Woods, LLP (Defendant’s counsel at the time)] or
         substitute counsel for Julian Omidi comes to believe that such a request will be necessary,
         the Parties will meet and confer on whether there is good cause for the release of additional
         funds. If the Parties cannot reach agreement, MW (or its successor) and Julian Omidi shall
         be allowed to move for the release of additional funds in CR 17-661(A) DMG, so long as
         all of the Substitute Claimants waive their respective rights to object to the release of any
         requested additional portion of the defendant res.

Id. at ¶ 13. The Court approved the Stipulation in its October 8, 2020 Order. [CV 18-3855, Doc. # 50.]
The Order included a similar provision to the Stipulation, as follows:

         A further request for release of funds by Julian Omidi is not anticipated. However, if MW
         or substitute counsel for Julian Omidi comes to believe that such a request will be
         necessary, the Parties shall meet and confer on whether there is good cause for the release
         of additional funds. If the Parties cannot reach agreement, MW (or its successor) and Julian
         Omidi shall be allowed to move for the release of additional funds in CR 17-661(A) DMG,
         so long as all of the Substitute Claimants waive their respective rights to object to the
         release of any requested additional portion of the defendant res.


         2
            The Current Claimants were the claimants who had filed verified claims: Valley Surgical Center, LLC; Golden
State Practice Management, LLC; San Diego Ambulatory Surgery Center, LLC; Top Surgeons, LLC; New Life Surgery
Center, LLC; Beverly Hills Surgery Center, LLC; Orange Grove Surgery Center, LLC; Valencia Ambulatory Surgery Center,
LLC; East Bay Ambulatory Surgery Center, LLC; Skin Cancer and Reconstructive Surgery Center Specialists of Beverly
Hills, Inc.; Ciro Surgery Center, LLC; Palmdale Ambulatory Surgery Center, LLC; and IMS. [CV 18-3855, Doc. # 49 at 2
n.1.]
         3
           The “Substitute Claimants” were those claimants against whom default had been entered, but whom the Parties
agreed should be granted relief from default and given leave to file late claims: PCI; SCM; and the Trusts. Default had been
entered against Defendant Omidi, and while he was not one of the Substitute Claimants permitted to file a late claim,
Defendant Omidi and his counsel agreed to be bound by the Stipulation and Proposed Order, “as both bear directly on the
proceedings in the related criminal prosecution [i.e., the instant action].” [CV 18-3855, Doc. # 49 at 2 n. 2, 3.]

 CR-11                                   CRIMINAL MINUTES - GENERAL                             Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 5 of 15 Page ID #:22330

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                 CRIMINAL MINUTES—GENERAL
                                                                                                Page 5 of 15

Id. ¶ 13. After Defendant Omidi retained his present, substitute counsel, Willkie Farr and Gallagher
LLP and Searby LLP, on December 28, 2020, Defendant, his counsel, and other relevant parties filed a
stipulation agreeing to be bound by the Court’s October 8, 2020 Order. [CV 18-3855, Doc. ## 65; 66.]

       The Civil Forfeiture Action remains stayed and PCI, the Trusts, and SCM are the only Claimants
to have filed verified claims asserting an interest in the Seized Funds. [CV 18-3855, Doc. ## 51-1
through 51-5.]

                                      III.    LEGAL STANDARD

A.       The Sixth Amendment and the Pretrial Restraint of Assets

         “The Sixth Amendment guarantees a defendant the right to be represented by an otherwise
qualified attorney whom that defendant can afford to hire.” Luis v. United States, 136 S.Ct. 1083, 1089
(2016) (quoting Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 624 (1989)). The right to
counsel of choice is not absolute, however. For example, “[a] defendant has no Sixth Amendment right
to spend another person’s money for services rendered by an attorney, even if those funds are the only
way that that defendant will be able to retain the attorney of his choice.” Caplin & Drysdale, 491 U.S.
at 626. The pretrial restraint of assets “in a defendant’s possession[,]” even if needed to pay for that
defendant’s legal defense, is permissible if it is “based on a finding of probable cause to believe that the
assets are forfeitable.” United States v. Monsanto, 491 U.S. 600, 615 (1989) (emphasis added); see also
Kaley v. United States, 571 U.S. 320, 327 (2014) (“With probable cause, a freeze is valid.”). “Allowing
pretrial restraint of assets is consistent with ‘the long-recognized and lawful practice of vesting title to
any forfeitable assets, in the United States, at the time of the criminal act giving rise to forfeiture’” to
ensure that any “any ‘ill-gotten gains’ will not dissipate before conviction and protects the community’s
interest in recovery.” United States v. Lacey, 378 F. Supp. 3d 814, 820 (D. Ariz. 2019) (quoting Caplin,
491 U.S. at 627; Monsanto, 491 U.S. at 616).

B.       Monsanto/Unimex Hearing Standard

        If a defendant provides sufficient evidence that his Sixth Amendment rights are implicated, i.e.,
that his or her seized assets are needed to pay for counsel, “the Court must hold a hearing to determine
whether the release of funds is necessary.” Matter of Seizure of Any & All Funds Held in Republic Bank
of Arizona Accounts, No. CV 18-6742-RGK (PJWx), 2019 WL 8892585, at *8 (C.D. Cal. Dec. 20,
2019), appeal dismissed sub nom., 817 F. App’x 483 (9th Cir. 2020) (citing United States v. Unimex,
991 F.2d 546, 551 (9th Cir. 1993)). “Such a hearing is not automatic, however, and will be held only
upon a properly supported motion by a Defendant” if “‘the moving papers filed, including affidavits, are
sufficiently definite, specific, detailed, and nonconjectural, to enable the court to conclude that a
substantial claim is presented.’” Id. at *8 (quoting Unimex, 991 F.2d at 551).

       “Although the Ninth Circuit has not spoken directly to the issue, numerous other circuits have
required at least some showing that the Defendant lacks other funds to pay counsel.” Arizona Accounts,
2019 WL 8892585, at *8 (citing United States v. Jones, 160 F.3d 641, 647 (10th Cir. 1998); United
 CR-11                              CRIMINAL MINUTES - GENERAL                     Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 6 of 15 Page ID #:22331

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                 CRIMINAL MINUTES—GENERAL
                                                                                               Page 6 of 15
States v. Bonventre, 720 F.3d 126, 128, 133 (2d Cir. 2013)); see also United States v. Cobb, No. 2:14-
CR-00194-APG-NJ, 2015 WL 518548, at *17 (D. Nev. Feb. 9, 2015) (“cases that allow a defendant a
Monsanto hearing . . . require a defendant to provide sufficient evidence to make a threshold showing
that seized assets are needed to pay for counsel of choice before a defendant is entitled to a hearing”);
Unimex, 991 F.2d at 547 (defendant corporation left without any funds to defend itself at trial violated
its Sixth Amendment rights).

        If a defendant makes a threshold showing demonstrating his or her lack of funds and access to
funds, a Monsanto/Unimex hearing then takes place where “the government has the burden to show
probable cause.” United States v. Feathers, No. 14-CR-00531-LHK, 2016 WL 7337518, at *6 (N.D.
Cal. Dec. 19, 2016) (citing inter alia Monsanto, 491 U.S. at 615); see also United States v. Swenson, No.
1:13-CR-00091-BLW, 2013 WL 4782134, at *2 (D. Idaho Sep. 5, 2013) (if defendant makes threshold
showing of lack of funds, “the government would carry the burden of proving probable cause at the
[Monsanto] hearing”); Bonventre, 720 F.3d at 131 (at a Monsanto hearing, “the government will bear
the relatively modest burden of demonstrating probable cause to believe the assets are properly
forfeitable.”); Kaley (at Monsanto hearing, inquiry is whether “probable cause exists to believe that the
assets in dispute are traceable or otherwise sufficiently related to the crime charged in the indictment”).

                                          IV.    DISCUSSION

A.       Omidi’s Request for Release of Funds

        As an initial matter, the Court finds that Defendant Omidi may bring a request for the release of
additional funds for his defense costs because the relevant parties previously stipulated, and the Court
approved an Order, permitting him to do so. [CV 18-3855, Doc. ## 49, 50.] Defendant’s ability to
request additional funds, however, is separate and distinct from whether the pretrial restraint of the
Seized Funds implicates Defendant Omidi’s Sixth Amendment right to counsel, his Fifth Amendment
rights, or his entitlement to a Monsanto/Unimex hearing, which is discussed further below.

        The Court concludes that Defendant Omidi’s request for additional funds must be denied as
premature because: (1) he has not demonstrated to the Court’s satisfaction that he has insufficient funds
for his defense, and (2) the October 8 Order sets forth the procedure that Defendant Omidi must follow
should he seek the release of additional funds.

       First, this case is unlike the above-cited cases, see, e.g., Unimex, 991 F.2d at 547, where a
defendant has no funds available to defend himself against criminal charges absent the release of funds.
Defendant already has $10 million available to fund his defense in a trial that is approximately three
months away. In support of Defendant’s request for additional funds, he states that “[t]he funds already
released, particularly after the payment of prior counsel, are likely not sufficient to fund Mr. Omidi’s
defense through trial in this complex case.” [Doc. # 1038 at 43 (emphasis added).] There has been no
accounting of, or clear statement regarding, what funds out of the $10 million have already been spent,
or any detailed information, such as a declaration from Defendant Omidi, providing specific information
regarding his lack of funds or lack of access to other funds. Defense counsel has only submitted a
generalized declaration attesting that their legal fees in another criminal matter “exceeded $20 million”
 CR-11                              CRIMINAL MINUTES - GENERAL                    Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 7 of 15 Page ID #:22332

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES—GENERAL
                                                                                                                   Page 7 of 15
and they “believe costs are likely to be similar in Mr. Omidi’s case.” [Doc. # 1038-3 (Donnelly Decl.) ¶
5.]4

        Second, there is no indication that the parties have meaningfully met and conferred, as required,
to discuss whether good cause exists to stipulate to the release of additional funds. Defendant Omidi’s
submission of relevant documents only with his Reply brief [see, e.g., Doc. ## 1061-1 through 1061-4]
suggests that the parties must discuss in detail whether to stipulate to the release of additional Seized
Funds for Defendant’s defense costs.5 In sum, at this stage, Defendant Omidi’s request for the release
of additional funds is denied as premature because he has not shown to the Court’s satisfaction that he
has insufficient funds to fund his defense, and if he believes this to be the case, he must, as agreed upon
and as previously ordered by this Court, first meaningfully confer with the relevant parties regarding the
potential release of additional funds and, if possible, submit a stipulation and proposed order for the
Court’s review. Only if the relevant parties are unable to reach an agreement will Defendant Omidi be
permitted to refile a motion for the release of additional funds, supported by sufficiently detailed
information to support his request.6




         4
           While defense counsel are, of course, free to bill as they see appropriate and as agreed to by their client, the Court
notes that in Omidi’s withdrawn motion for return of property filed on April 3, 2019, Defendant submitted a declaration
stating that prior counsel (Victor Sherman) and an unnamed “major international law firm” estimated that it would cost
between $3.5 and $5 million to take this case to trial. [Doc. # 472-1 at ¶¶ 14-15.]
         5
           In support of his motion to dismiss, Defendant submitted a letter from the Claimants’ counsel stating that the
Claimants do not object to the release of Seized Funds to pay Defendants’ defense costs in the instant action. [Doc. # 1038-32
(Exh. 16) (April 22, 2021 Letter from William Weldon).] The letter is addressed to defense counsel, and unlike the exhibit
filed with Defendant’s Reply [see Doc. # 1061-4], was not a declaration submitted under penalty of perjury.
         6
           Defendant Omidi’s request for release of funds appears to be distinct from a motion for return of property pursuant
to Federal Rule of Criminal Procedure 41(g), which he does not cite in his papers. To the extent that Defendant’s motion
may be construed as a Rule 41(g) motion, it would fail given the commencement of the Civil Forfeiture Action, which
provides a remedy to challenge the alleged improper seizure of funds. See United States v. U.S. Currency $83,310.78, 851
F.2d 1231, 1235 (9th Cir. 1988) (“when a civil forfeiture proceeding has been filed, the claimant has adequate remedies to
challenge any fourth amendment violation. Accordingly, when a civil forfeiture proceeding is pending, there is no need to
fashion an equitable remedy to secure justice for the claimant.”); see also Arizona Accounts, 2019 WL 8892585, at *9
(“General challenges to the seizure warrants are foreclosed by the ongoing civil forfeiture action, which provides Claimants
the appropriate avenue through which to pursue the return of their property.”). As referenced above, Defendant Omidi is not
a claimant in the Civil Forfeiture Action. Even assuming that the Civil Forfeiture Action did not foreclose his ability to file a
Rule 41(g) motion, such a motion would also fail given that Defendant Omidi has not met his burden to show, inter alia, his
entitlement to the Seized Funds. See United States v. Van Cauwenberghe, 934 F.2d 1048, 1061 (9th Cir.1991) (generally, a
Rule 41(g) motion is properly denied “if the defendant is not entitled to lawful possession of the seized property, the property
is contraband or subject to forfeiture or the government’s need for the property as evidence continues.”); see also United
States v. Swenson, No. 1:13-CR-00091-BLW, 2013 WL 4782134, at *2 (D. Idaho Sept. 5, 2013) (“If a motion for return of
property is made while a criminal proceeding is pending, the burden is on the movant to show that he is entitled to the
property.”) (citing Van Cauwenberghe, 934 F.2d at 1061).

 CR-11                                     CRIMINAL MINUTES - GENERAL                               Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 8 of 15 Page ID #:22333

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES—GENERAL
                                                                                                                Page 8 of 15
B.       Motion to Dismiss on Sixth Amendment Grounds

         1.       Caplin & Drysdale and Monsanto Control

        At the June 2, 2021 hearing, in response to the Court’s question, defense counsel specified that
Defendant Omidi’s motion is limited to the criminal forfeiture allegations in this proceeding. But
Defendant’s motion is predicated entirely on the alleged improper seizure of assets by the Seizure
Warrants issued pursuant to the civil forfeiture statute (18 U.S.C. § 981) and underlying the separate
Civil Forfeiture Action. Defendant Omidi is not an account holder or signatory on any of the 14
accounts that became the Seized Funds. He also has not filed a verified claim (and is a defaulted party)
in the Civil Forfeiture Action. As noted above, Defendant Omidi appears to be a beneficiary of the
Trusts, and has submitted evidence that PCI, the Trusts, and SCM (the claimants in the Civil Forfeiture
Action) do not object to the release of Seized Funds to help fund his defense costs in this proceeding.
[See Doc. ## 1061-1 to 1061-3 (Exhs. 17-19) (Trust Documents); see also Doc. # 1061-4 (Exh. 20)
(May 18, 2021 Declaration of William Weldon (Claimants’ counsel)).] But Defendant’s potential
access to the Seized Funds, through an agreement with entities who once held those funds, is separate
and distinct from Defendant’s ability to state a viable Sixth Amendment claim based on the pretrial
seizure of those funds.

        “The Sixth Amendment right to counsel is personal to the defendant and specific to the
offense.” Texas v. Cobb, 532 U.S. 162, 172 n.2 (2001). In Caplin & Drysdale, the Supreme Court
explained that the Sixth Amendment right to counsel of choice does not extend beyond “the individual’s
right to spend his own money to obtain the advice and assistance of . . . counsel.” 491 U.S. at 626
(emphasis added). There, the Supreme Court held that a “defendant has no Sixth Amendment right to
spend another person’s money for services rendered by an attorney, even if those funds are the only way
that that defendant will be able to retain the attorney of his choice.” Id. at 626-27. While Caplin &
Drysdale dealt with post-trial forfeiture (rather than the pretrial seizures at issue here), the Supreme
Court’s Monsanto decision relatedly held that the pretrial seizure of a defendant’s assets does not violate
the Sixth Amendment upon a finding of probable cause, which occurred here. See Monsanto, 491 U.S.
at 615 (“Assets in a defendant’s possession may be restrained in the way they were here [pretrial] based
on a finding of probable cause to believe that the assets are forfeitable.”) (emphasis added).

         Defendant Omidi’s reliance on cases where a Sixth Amendment violation was found are
distinguishable as they involved the pretrial seizure of that particular defendant’s assets. See Unimex,
991 F.2d at 547 (Sixth Amendment violation occurred where corporate defendant was left unrepresented
at trial as “all of its assets had been seized prior to trial”) (emphasis added); see also Luis, 136 S.Ct. at
1088 (Sixth Amendment violation occurred where government’s pretrial seizure prevented defendant
from “using her own untainted funds” to retain counsel of choice) (emphasis added).7

         7
           Defendant Omidi relies heavily on United States v. Stein, 541 F.3d 130 (2d Cir. 2008), where the Second Circuit
affirmed the district court’s dismissal of defendants’ indictments on Sixth Amendment grounds in a situation where, due to
improper government influence and pressure, defendants’ employer, KPMG, declined to follow its longstanding practice of
advancing defense costs for its employees during a criminal investigation. The funds at issue, as here, did not directly belong
to defendants. The Stein facts are distinguishable, however, as the case did not involve pretrial asset seizure (the funds at

 CR-11                                    CRIMINAL MINUTES - GENERAL                             Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 9 of 15 Page ID #:22334

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES—GENERAL
                                                                                                                Page 9 of 15
        In sum, the Court finds that under Caplin & Drysdale and Monsanto, Defendant Omidi cannot
state a viable Sixth Amendment claim for his lack of access to the Seized Funds for his defense costs.
For the same reasons, the Court finds no Fifth Amendment violation due to any alleged governmental
interference with Defendant Omidi’s defense or violation of his due process rights. See Monsanto, 491
U.S. at 614 (no Fifth Amendment violation where pretrial seizure of defendant’s assets based on
probable cause finding) (citing Caplin & Drysdale, 491 U.S. at 633).

         2.       Even If the Sixth Amendment Were Implicated, Defendant Omidi Fails to Set Forth
                  a Viable Claim

                  a. Defendant Omidi Has Not Made a Threshold Showing for a Monsanto/Unimex
                     Hearing

        Even assuming arguendo that Defendant’s Sixth Amendment rights were implicated by the
pretrial seizure of funds held by other entities (and the Court finds that they are not), the Court
concludes, in the alternative, that Defendant Omidi fails to set forth a viable Sixth Amendment violation.
As noted above, in order for a defendant to be entitled to Monsanto/Unimex hearing, (which Defendant
did not request in his motion, but requested in his reply brief and at the June 2 and 4 hearings), he must
make a threshold showing that he lacks funds and access to funds for his defense. See Arizona
Accounts, 2019 WL 8892585, at *8; Bonventre, 720 F.3d at 128, 133; Cobb, 2015 WL 518548, at *17.
Defendant Omidi fails to make this showing given, as discussed above: (1) his access to $10 million for
his defense, and (2) even assuming that those funds were depleted (which he has neither claimed nor
established), insufficient evidence that he lacks other funds or access to other funds for his defense. See
Bonventre, 720 F.3d at 128, 133 (affirming district court denial of Monsanto hearing given that
defendant did not make threshold showing that he lacked non-restrained funds to pay for counsel, as he
“did not disclose his net worth, provide a comprehensive list of his assets, or explain how he has been
paying his significant living expenses” and although submitted affidavits “describe the aggregate
balances of bank accounts enumerated in the government’s submissions, they do not clarify whether
[defendant] has access to other accounts and, if so, their value.”).8

issue were part of KPMG’s general business) and involved the employees’ expectation of advancement of legal defense costs
by their employer. As other cases have noted, the Stein facts are unique to that case and there do not appear to be other cases
relying upon Stein to find a Sixth Amendment violation, and the Court declines to do so here. See United States v. Fisher,
273 F. Supp. 3d 354, 362 (W.D.N.Y. 2017) (“That Stein tested the outer limits of the Sixth Amendment’s protection is
demonstrated by the fact that, since the Second Circuit decided Stein nearly nine years ago, no court appears to have relied on
the case to find a Sixth Amendment violation. A Stein claim is also difficult to make because Stein’s unique facts make it
challenging to extract a rule from the case.”) (citation and internal quotation marks omitted); see also United States v.
Kolfage, No. 20 CR. 412 (AT), 2021 WL 1792052, at *3 (S.D.N.Y. May 5, 2021) (recently describing other courts’ lack of
reliance on Stein); Lacey, 378 F. Supp. 3d at 819 (“Defendants miss an important distinction with the Stein cases and their
case, however, as the Stein cases concerned [undisputedly] untainted funds from the accounting firm’s general business . . . .
The Government . . . never alleged the funds were tainted. In this way, the case is also different than Luis, where the
Government acknowledged that it was trying to stop Luis from using her own untainted funds.”).
         8
          Defendant suggests that by virtue of the Court having previously appointed CJA counsel to represent him, he has
made a sufficient showing of lack of funds or access to funds. As discussed in greater detail below, however, the
appointment of CJA counsel resulted from an unusual situation following the disqualification of Defendant Omidi’s former
counsel due to their conflicts of interest. Out of an abundance of caution, the Court appointed CJA counsel as independent

 CR-11                                    CRIMINAL MINUTES - GENERAL                             Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 10 of 15 Page ID #:22335

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES—GENERAL
                                                                                                              Page 10 of 15
                 b. Magistrate Judge Kenton’s Probable Cause Finding

        As Defendant Omidi fails to make a threshold showing to warrant a Monsanto/Unimex hearing,
any alternate Sixth Amendment analysis ends. The Court notes (but need not, and does not, expressly
find) that Magistrate Judge Kenton’s probable cause finding in issuing the Seizure Warrants has support
in the record. See Monsanto, 491 U.S. at 615. Generally, the issuance of a search warrant by a
magistrate judge is reviewed for clear error and whether the magistrate judge had a substantial basis for
concluding that the affidavit in support of the warrant established probable cause. United States v.
Wright, 215 F.3d 1020, 1025 (9th Cir. 2000) (citations omitted); see also 18 U.S.C. § 981(b)(2)
(“Seizures pursuant to this section shall be made pursuant to a warrant obtained in the same manner as
provided for a search warrant under the Federal Rules of Criminal Procedure . . . .”).

        The Warrant Affidavit alleged probable cause to believe that the Seized Funds represented or
were traceable to proceeds of violations of 18 U.S.C. §§ 1341 (mail fraud), 1343 (wire fraud), and/or
1347 (health care fraud), and probable cause to believe that the Seized Funds constituted or were
traceable to property involved in one or more violations of 18 U.S.C. § 1956 (money laundering). The
Warrant Affidavit alleged facts giving rise to probable cause to believe that the Omidis and their
associates used numerous corporate entities and bank accounts in their attempts to conceal or disguise
the nature, source, location, ownership and control of fraudulently-obtained funds through a widespread
money laundering scheme, and to the extent any of the monies involved in the placement, layering, and
integration of the fraud proceeds were untainted at the time they were initially received by GET THIN,
the commingling of those monies with the tainted funds throughout the laundering process rendered
them subject to seizure and forfeiture. The Government’s theory of forfeitability finds support in case
law. The Ninth Circuit has noted, albeit in dicta, that “in a money laundering charge, the commingling
of tainted money with clean money taints the entire account.” United States v. Lazarenko, 564 F.3d
1026, 1035 (9th Cir. 2009). In United States v. Warshak, 631 F.3d 266 (6th Cir. 2010), the Sixth Circuit
affirmed an over $500 million criminal forfeiture judgment against defendant owner and principal of
Berkeley, an herbal supplements company. There, the Sixth Circuit held that pursuant to 18 U.S.C. §
982(a)(2), there was sufficient evidence to conclude that the entirety of Berkeley’s revenues were
proceeds that resulted, whether directly or indirectly, from unlawful activity given that there was
evidence that Berkeley’s “entire operation was permeated with fraud[.]” The Circuit rejected Defendant
owner’s claim that Berkeley had roughly $25 million in legitimate sales through Walmart and GNC,
holding that “[a]ny money generated through these potentially legitimate sales is nonetheless subject to


counsel to represent Omidi during the conflicts inquiry. [Doc. # 278.] After providing Defendant Omidi several months to
retain substitute counsel, on April 9, 2019, the Court appointed CJA counsel, without objection from Omidi, to ensure that he
had legal representation, because he had not retained private counsel and he made no indication that he wanted to proceed pro
se. [Doc. # 485.] Although Defendant filed a CJA 23 financial affidavit [Doc. # 509] in support of the appointment of CJA
counsel, the Court did not make an express finding of indigency because the affidavit was ambiguous in that regard. See id.
In fact, the Court’s April 9, 2019 Order expressly states that “Defendant Omidi shall file a CJA financial affidavit . . . in
order that the Court can determine the amount he shall be required to contribute to the cost of CJA counsel. In the event his
financial situation improves in the future, Mr. Omidi shall notify the Court and, if appropriate, the amount of contribution
shall be increased or the full cost of CJA counsel shall be reimbursed to the CJA Services fund.” [Doc. # 485 (footnote
omitted and emphasis added).] As detailed above, Defendant subsequently gained access to $10 million to help fund his
defense.

 CR-11                                   CRIMINAL MINUTES - GENERAL                             Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 11 of 15 Page ID #:22336

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES—GENERAL
                                                                                                               Page 11 of 15
forfeiture, as the sales all resulted ‘directly or indirectly’ from a conspiracy to commit fraud” rendering
“forfeiture of Berkeley’s revenues, including money generated through supposedly legitimate
transactions . . . appropriate.” Id. at 332-33. Similarly, in United States v. Huber, 404 F.3d 1047 (8th
Cir. 2005), defendant, who ran a large farming operation, was convicted of violating various laws
involving fraudulent statements to the government, tax fraud, and money laundering, in relation to the
receipt of farm-program payments and federally subsidized crop-insurance benefits. Defendant claimed,
among other things, that there was insufficient evidence to support the $5.9 million criminal forfeiture
judgment against him, in part because it included legitimate, commingled crop-sales proceeds. In
affirming the majority of the forfeiture judgment, the Eighth Circuit explained:

         The money . . . received from the sale of crops is not derived from a specified unlawful
         activity. Selling crops is not illegal, even if the seller falsifies his farm-program or
         insurance eligibility. Thus, these monies do not immediately appear to be the “proceeds of
         specified unlawful activity” [as set forth in the money laundering statute, 18 U.S.C. §
         1956]. The government proceeded in the indictment, in its brief, and at oral argument on
         a commingling theory of forfeitability with regard to these funds.

         The crop-sales proceeds were properly forfeited under [18 U.S.C.] section 982(a)(1). As
         part of the money-laundering conspiracy, Huber would place or direct others to place crop-
         sales proceeds in the individuals’ bank accounts. Illegitimate funds from the government
         were also placed in those accounts and commingled with the legitimate funds. As
         explained above, the payments from those accounts constituted money laundering because
         they were financial transactions made for, or with knowledge of, an unlawful purpose, and
         they “involve[d] the proceeds of specified unlawful activity”—the farm-program
         payments. The presence of legitimate funds made the transactions no more lawful because
         the transactions still involved the illegitimate proceeds. We can find no basis to conclude
         that the crop-sales proceeds, although lawfully obtained, were not also laundered in
         violation of the statute when they were part of the money-laundering transactions. As funds
         Huber conspired to launder, they were properly included in the forfeiture judgment as part
         of the corpus of the money-laundering conspiracy.

       Id. at 1058 (emphasis added) (citing United States v. Habhab, 132 F.3d 410, 414-15 (8th
Cir.1997); United States v. Baker, 227 F.3d 955, 969 (7th Cir. 2000)).9


          9
            Warshak and Huber relied on the criminal forfeiture statute, 18 U.S.C. § 982(a)(1) and (2). The Seizure Warrants
here were issued pursuant to the civil forfeiture statute, including inter alia, 18 U.S.C. § 981(a)(1)(A) (property subject to
forfeiture where it was “involved in” a transaction or attempted transaction in violation of, among others, money laundering).
Although Warshak and Huber dealt with the criminal forfeiture statute, the Court finds their analysis instructive as the cases
dealt with similarly broad provisions of the respective forfeiture statutes.
         The Court further notes that part of the Huber forfeiture judgment was reversed and remanded for issues not relevant
here, where the Eighth Circuit concluded that some crop-insurance benefits (premium charges and premium subsidies) were
funds that never came into individuals’ accounts and thus not recoverable through the forfeiture provisions because they were
not “involved in” the money-laundering conspiracy within the meaning of 18 U.S.C. § 982(a)(1). Huber, 404 F.3d at 1059-
62.

 CR-11                                    CRIMINAL MINUTES - GENERAL                             Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 12 of 15 Page ID #:22337

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES—GENERAL
                                                                                                                 Page 12 of 15
         At the June 4, 2021 hearing, defense counsel cited examples where alleged “clean” money
initially held in accounts in Defendant Omidi’s name eventually traveled to the Trusts, which became
part of the Seized Funds. [See Doc. # 1049-2, Knudson Exh. 1.] Whether money was considered clean
at some earlier point, however, does not mean that the funds did not become commingled and tainted
and subject to forfeiture or that the funds were not central to the commission of the alleged crimes. See
Warshak, 631 F.3d at 332-33; Huber, 404 F.3d at 1058; see also United States v. Fishenko, No. 12-CV-
626 SJ, 2014 WL 4804041, at *2 (E.D.N.Y. Sept. 25, 2014) (denying defendant’s motion to release
seized funds upon finding that magistrate judge had issued warrants upon finding not merely
commingled funds, but that the seized assets were central to the commission of the alleged
crimes). Here, the Warrant Affidavit alleged probable cause to believe that the Seized Funds were
commingled and/or central to the commission of the alleged crimes. See, e.g., Warrant Aff. ¶¶ 12, 21-26
(“Tracing of a Representative Sample of Funds to the Subject Accounts”) and ¶¶ 27-34 (“The Use of
Attorney Trust Accounts in the Laundering Process”), 231-36, 244, 252, 260; see also CV 18-3855 Doc.
# 1 at ¶¶ 35, 37, 38.

                  c. Timeliness of the Civil Forfeiture Action

        Defendant Omidi also asserts that the Civil Forfeiture Complaint was untimely such that the
Government lost any legitimate interest in the Seized Funds, rendering its continued restraint
unconstitutional and violating Defendant’s Sixth Amendment rights. The Court concludes that
Defendant Omidi’s statute of limitations argument fails. As an initial matter, the relevant parties,
including Defendant Omidi, stipulated to stay the Civil Forfeiture Action and agreed, in relevant part,
that the stay included “claims involving statute of limitations[.]” [CV 18-3855, Doc. ## 23, 24.]
Second, the Court finds that, per Caplin & Drysdale and Monsanto, supra, even assuming arguendo that
the Civil Forfeiture Action was untimely, Defendant Omidi has no Sixth Amendment right to use
another person or entity’s funds for his defense. Third, even putting Caplin & Drysdale and Monsanto
aside, the Civil Forfeiture Complaint sets forth sufficient allegations that it was timely filed and that the
Government is entitled to the relief sought.10, 11

        According to 19 U.S.C. § 1621, a civil forfeiture action must be filed “within five years after the
time when the alleged offense was discovered, or . . . within 2 years after the time when the involvement
of the property in the alleged offense was discovered, whichever was later.” The limitations period
“begins to accrue only upon [the government’s] discovery of the offense, not with the commission
thereof.” United States v. Real Prop. 874 Gartel Drive, 79 F.3d 918, 922 (9th Cir. 1996). Concealing


         10
            Although Defendant Omidi does not cite Federal Rule of Civil Procedure 12(b)(6) in his motion, his statute of
limitations argument rests on Rule 12(b)(6) grounds, i.e., that the Civil Forfeiture Complaint fails to state a claim upon which
relief may be granted. See Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980) (statute of limitations defense
may be raised by Rule 12(b)(6) motion). A motion to dismiss for failure to state a claim may be granted only when there is
no cognizable legal theory to support the claim or when the complaint lacks sufficient factual allegations to state a facially
plausible claim for relief. Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010).
         11
           The Government’s opposition expressly refers back to arguments made in its earlier-filed opposition to Defendant
Omidi’s withdrawn motions for the return of Seized Funds. [Doc. # 1052 at 53 (citing Doc. # 516).] Accordingly, the Court
rejects Defendant Omidi’s argument that the Government has waived its statute of limitations arguments.

 CR-11                                    CRIMINAL MINUTES - GENERAL                              Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 13 of 15 Page ID #:22338

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES—GENERAL
                                                                                                          Page 13 of 15
the ownership of the subject property or taking steps to conceal the involvement of the subject property
with the alleged offenses tolls the limitations period. See 19 U.S.C. § 1621(2) (time “of any
concealment or absence of the property shall not be reckoned within the 5-year period of limitation”);
see also United States v. Carrell, 252 F.3d 1193, 1205-06 (11th Cir. 2011) (government’s civil in rem
forfeiture action was timely because statute of limitations did not commence until government’s
discovery of property’s true ownership, given that party had “affirmatively concealed” ownership
through use of straw owners). Furthermore, if parties are engaged in a continuing course of conduct, the
limitations period may recommence with each violative act. United States v. Kivanc, 714 F.3d 782, 790
(4th Cir. 2013) (“When there is a continuing course of conduct with multiple, distinct underlying crimes
that independently could support forfeiture of the same property, the limitations period starts afresh with
each new offense. Thus, a court may adjudicate a forfeiture action as long as one underlying offense is
not time-barred, even if the statute of limitations has run on the remaining offenses.”); United States v.
5443 Suffield Terrace, 607 F.3d 504, 509 (7th Cir. 2010) (“here Connors committed multiple, albeit
related, offenses . . . each time Connors committed a new crime . . . , he re-exposed his house to the risk
of forfeiture”).

        The Civil Forfeiture Complaint was filed on May 8, 2018 and alleged that the defendant res,
through the GET THIN entities, the Omidis, and their associates, engaged in a fraud scheme beginning
in approximately 2008 and continuing until at least March 2016, as well as a money laundering scheme
beginning no later than June 7, 2011. [CV 18-3855, Doc. # 1 at ¶¶ 5, 6, 11-13.] Among other things,
the Civil Forfeiture Complaint alleges that as part of the fraud scheme, the defendant res was engaged in
a continuing course of conduct as part of GET THIN’s actions to defraud insurance companies and other
entities, and a money laundering scheme (where all of the defendant res was involved in one or more of
the money laundering transactions) to conceal and disguise the nature, source, location, ownership, and
control of the proceeds of the fraud scheme to promote further criminal conduct, such that the statute of
limitations restarted with each new offense, rendering the claims timely. See id. For example, the
Complaint alleges that GET THIN entities fraudulently billed Aetna approximately $168 million for
services provided between January 2008 and June 2013, and that Aetna paid approximately $54 million
on those claims. Id. ¶ 34(b). The Complaint presents a cognizable legal theory that this allegation in
itself would extend the limitations period to June 2018. See Kivanc, 714 F.3d at 790; 5443 Suffield
Terrace, 607 F.3d at 508.12

                 d. Ineffective Assistance of Counsel

       Although Defendant Omidi does not expressly raise an ineffective assistance of counsel claim,
he impliedly asserts one with respect to his prior counsel, Kamille Dean and Roger Diamond, whom he
repeatedly refers to as DUI and adult business lawyers with no experience in federal criminal matters,


         12
            See also CV 18-3855, Doc. # 1 at ¶ 34(f) (alleging GET THIN fraudulently billed TRICARE approximately $67
million for services provided between January 2008 and November 2013 and that TRICARE paid approximately $2 million
on those claims, extending statute of limitations to November 2018); ¶ 16(c), (d) (alleging money laundering scheme
involving GET THIN Wells Fargo Bank accounts, where “[t]he total amount of inbound transactions for these 18 Omidi-
controlled accounts (including numerous transfers amongst the accounts) exceeded $300 million during the period between
January 2008 and December 2013[,]” extending the period to December 2018).

 CR-11                                  CRIMINAL MINUTES - GENERAL                           Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 14 of 15 Page ID #:22339

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES—GENERAL
                                                                                                              Page 14 of 15
and CJA counsel Peter Johnson and Gregory Nicolaysen, whom he asserts were under-resourced and
unable to handle the scope of this large criminal case. [See, e.g., Doc. # 1038 at 18, 20.] To the extent
Defendant Omidi makes an ineffective assistance of counsel argument, it fails. Generally, to establish a
violation of Defendant’s Sixth Amendment right to effective assistance of counsel, he must identify acts
or omissions that show: (1) his counsel’s performance fell below an objective standard of
reasonableness; and (2) he was prejudiced as a result. Strickland v. Washington, 466 U.S. 668, 687-88
(1984). Notably, the Court’s scrutiny of counsel’s performance “must be highly deferential” and it
“must indulge a strong presumption” that counsel’s performance “falls within the wide range of
reasonable professional assistance[.]” Id. at 689.13

         Defendant Omidi has had approximately 20 different attorneys make appearances for him in this
case. [See generally CM/ECF docket.] All have taken a consistent and aggressive litigation strategy to
date, namely, to attack the Government’s investigation, evidence, and discovery production, to focus on
discrediting government cooperator and former sleep study manager, Charles Klasky, and to contend
that alleged joint defense agreements have been violated. Defendant’s assertion, at this late juncture,
that he would have retained different counsel had he had access to the Seized Funds, is speculative and
unsupported by the record. Indeed, Defendant appears to have had a long-standing relationship with
both Dean and Diamond through his self-described litigation coordinator and disbarred attorney, Brian
Oxman. [See Doc. # 427 (Jan. 16, 2019 Hearing Tr.) at 30 (Defendant stating that “Mr. Diamond has
been representing me for about six years prior to that.”].) Defendant also fought forcefully to retain
Dean and Diamond as his counsel before the Court ultimately disqualified them for conflicts of interest,
asserting at the time that he was being deprived of his counsel of choice. [See Doc. ## 327 (June 13,
2018 Hearing Tr.) at 34-38; 339 (July 18, 2018 Hearing Tr.) at 92; 376; 384.] In the approximately one
year between the Indictment (October 18, 2017) and the Order disqualifying Dean and Diamond
(September 19, 2018), most of Defendant Omidi’s filings were less than substantive in nature and
revolved around spurious attempts to sanction government counsel or were related to Dean and
Diamond’s conflicts inquiry. [See, e.g., Doc. # 188; see generally CM/ECF docket.] In sum, the Court
declines to find that, notwithstanding Dean and Diamond’s disqualification, their performance fell below
an objective standard of reasonableness or that Defendant Omidi suffered any prejudice as a result
during the period of their representation.

        Nor did the appointment of CJA counsel violate Defendant Omidi’s Sixth Amendment rights.
Following Dean and Diamond’s disqualification, the Court gave Defendant Omidi ample opportunity,
over the course of several months, to retain substitute counsel, yet he failed to do so. [See Doc. # 427
(Jan. 16, 2019 Hearing Tr.) at 16-17.] Defendant did not object to CJA counsel’s appointment and the
Court appointed two well-qualified attorneys from the Central District’s carefully vetted CJA panel to
represent him pending his search for, and retention of, privately paid counsel. While current counsel
now contends that CJA was under-resourced and unable to represent Defendant in this complex case, the
mere fact that CJA counsel were not from a large firm does not mean that they were unable to
reasonably represent Defendant Omidi’s interests. Indeed, CJA counsel filed a comprehensive JDA

         13
           Ineffective assistance of counsel claims are typically raised in the post-conviction context. See Strickland, 466
U.S. at 687. Notwithstanding the different procedural posture presented here, the Court uses the above framework to address
Defendant Omidi’s ineffective assistance claim, to the extent he is in effect asserting one.

 CR-11                                   CRIMINAL MINUTES - GENERAL                            Initials of Deputy Clerk KT
Case 2:17-cr-00661-DMG Document 1084 Filed 06/15/21 Page 15 of 15 Page ID #:22340

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                 CRIMINAL MINUTES—GENERAL
                                                                                                Page 15 of 15
motion [see Doc. # 770], which, although ultimately unsuccessful, worked to further Defendant’s
consistent strategy throughout this case. Moreover, CJA counsel was assisted by a coordinating
discovery attorney (John C. Ellis), appointed by the Court on Defendant’s behalf, to assist in their
review of the discovery in this proceeding. [See Doc. # 535.] The Court thus rejects any contention that
CJA counsel’s performance fell below an objective standard of reasonableness or that Defendant Omidi
suffered any prejudice as a result during the period of their representation.

C.       Request to be Relieved of Compliance with October 8 Order

        The Court further denies Defendant Omidi’s request [Doc. # 1038 at 44] to be relieved of
compliance with the terms of the October 8, 2020 Order [CV 18-3855, Doc. # 50], including
Defendant’s obligation to reimburse CJA funds, given that the Order incorporates the provisions
expressly agreed to by the parties in the Stipulation and previously raised (and not objected to by
Defendant Omidi) in the Court’s April 9, 2019 Order. [See CV 18-3855, Doc. ## 49; 50; 65; 66; see
also Doc. # 485.] The Court notes that at the time of the Stipulation, Defendant Omidi was represented
by experienced defense counsel from McGuireWoods, LLP, and he has not presented evidence to
support his contention that the Stipulation was anything but voluntary. See United States v. Molina, 596
F.3d 1166, 1168-69 (9th Cir. 2010) (“The test regarding the validity of a stipulation is voluntariness.
This court has held that stipulations freely and voluntarily entered into in criminal trials are as binding
and enforceable as those entered into in civil actions. Stipulations serve both judicial economy and the
convenience of the parties, and courts will enforce them absent indications of involuntary or uninformed
consent.”) (internal quotation marks and citations omitted); Hotop v. City of San Jose, 982 F.3d 710, 718
(9th Cir. 2020) (“there can be no ‘unconstitutional conditions’ when there is no unconstitutionality.”).

                                           V.      CONCLUSION

         For the reasons set forth above, Omidi’s motion to dismiss the Indictment and request for release
of funds is DENIED. Should Defendant continue to seek additional funds to pay for his defense costs in
this case, the parties are ORDERED to meet and confer and submit a stipulation and proposed order in
the Civil Forfeiture Action, CV 18-3855, regarding the release of additional funds for Defendant’s
defense costs, if necessary, by no later than June 25, 2021. If the parties are unable to so stipulate, they
shall file a joint status report by that date. Only after being unable to reach an agreement will Defendant
Omidi be permitted to file a motion for the release of funds which includes sufficiently detailed
information to support his request.

         IT IS SO ORDERED.




 CR-11                              CRIMINAL MINUTES - GENERAL                     Initials of Deputy Clerk KT
